Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                        Sep 06 2012, 9:27 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
                                                                court of appeals and
case.                                                                  tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                GARY R. ROM
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DEON LIGGANS,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A04-1111-CR-616
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Linda E. Brown, Judge
                           Cause No. 49F10-1008-CM-61963


                                    September 6, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                              STATEMENT OF THE CASE

       Deon Liggans appeals his conviction of resisting law enforcement, a Class A

misdemeanor. Ind. Code Ann. § 35-44-3-3 (West 2012). We affirm.

                                         ISSUE

       Liggans raises one issue, which we restate as: whether the evidence is sufficient

to sustain his conviction.

                        FACTS AND PROCEDURAL HISTORY

       On August 9, 2012, Officer Dale Disney of the Indianapolis Metropolitan Police

Department was dispatched to an address to investigate a disturbance. Disney was on

patrol in uniform, in a fully marked police car. The dispatcher advised Disney that a

suspect was driving away from the address in a green Dodge Neon.              As Disney

approached the address, he saw a person driving away in a Dodge Neon.

       Disney stopped the Neon and approached it on foot. A person later identified as

Liggans was sitting in the driver’s seat shouting at someone on his cell phone. Liggans

failed to comply with Disney’s requests to hang up his phone or to fully roll down his car

window, so Disney opened the car door and asked Liggans to get out of the car. Liggans

was still talking on his cell phone as he got out, so Disney took the phone away from him

and put it on top of Liggans’ car.

       Disney told Liggans to walk to the back of the car so that they could get out of

traffic. Liggans was angry and shouted at Disney as he moved to the back of the car.

Disney felt unsafe and decided to handcuff Liggans. Liggans cooperated at first by

standing still with his hands behind his back, but after Disney had put a handcuff on one

                                            2
of Liggans’ wrists, Liggans “made an abrupt quarter turn on me, and said you better not

put those on tight, and began to pull away.” Tr. p. 40. Disney maneuvered Liggans to

the ground using a front leg sweep. Liggans continued to struggle, so Disney got on top

of Liggans to minimize his movements and finished handcuffing him.

       The State charged Liggans with resisting law enforcement. Liggans filed a motion

to suppress, which the trial court denied. Upon Liggans’ request, the trial court certified

its ruling for interlocutory appeal, but this Court declined to accept Liggans’ appeal.

Subsequently, the trial court presided over a bench trial. The trial court determined that

Liggans was guilty and sentenced him accordingly. This appeal followed.

                            DISCUSSION AND DECISION

       When an appellant challenges the sufficiency of the evidence supporting a

conviction, we do not reweigh the evidence or judge the credibility of the witnesses.

Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We affirm if the probative evidence

and reasonable inferences drawn from the evidence could have allowed a reasonable trier

of fact to find the defendant guilty beyond a reasonable doubt. Id.

       In order to convict Liggans of resisting law enforcement, the State was required to

prove beyond a reasonable doubt that: (1) Liggans (2) forcibly resisted, obstructed, or

interfered (3) with Disney (4) while Disney was lawfully engaged in the execution of his

duties. See Ind. Code Ann. § 35-44-3-3 (West 2012).

       Liggans contends that there is insufficient evidence that he forcibly resisted

Disney. Our Supreme Court has determined that force is an element of the offense of

resisting law enforcement. Graham v. State, 903 N.E.2d 963, 965 (Ind. 2009). While the

                                            3
level of force involved “need not rise to the level of mayhem,” the State must prove that

the defendant used “strong, powerful, violent means” to resist a law enforcement officer.

Id. In Graham, the Court distinguished between a defendant’s mere refusal to present his

or her arms for handcuffing, which would not be sufficient proof of forcible resistance,

and “stiffening” one’s arms when an officer grabs them to position them for handcuffing,

which “would suffice” to establish forcible resistance. Id. at 966.

       In this case, when Disney attempted to handcuff Liggans, Liggans cooperated at

first but then turned on Disney and began to pull away. Disney used a leg sweep

maneuver to put Liggans on the ground, where Liggans continued to struggle against

being handcuffed. We conclude that this evidence sufficiently demonstrates that Liggans

forcibly resisted Disney. See Dallaly v. State, 916 N.E.2d 945, 950-51 (Ind. Ct. App.

2009) (determining that sufficient evidence established forcible resistance where Dallaly

at first turned away from the officer and then turned aggressively toward the officer when

told to halt, and resisted being handcuffed); Johnson v. State, 833 N.E.2d 516, 518-19

(Ind. Ct. App. 2005) (determining that sufficient evidence established forcible resistance

where Johnson turned and pushed away from officers as they attempted to search him and

then stiffened his body to avoid being placed in a jail transport vehicle). Liggans asserts

that he twisted away from Disney during the handcuffing process because the handcuff

was too tight and caused him pain. This is a request to reweigh the evidence, which we

cannot do. Therefore, Liggans’ challenge to the sufficiency of the evidence supporting

his conviction fails.



                                             4
                                   CONCLUSION

     For the reasons stated above, we affirm the judgment of the trial court.

     Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                           5